[Cite as Cleveland v. Beach, 2021-Ohio-577.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                   :

                Plaintiff-Appellee,                  :
                                                                 No. 109467
                v.                                   :

PATRICK D. BEACH,                                    :

                Defendant-Appellant.                 :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: VACATED
                RELEASED AND JOURNALIZED: March 4, 2021


                     Criminal Appeal from the Cleveland Municipal Court
                                Case No. 2019-TRC-009214


                                               Appearances:

                Barbara A. Langhenry, Cleveland Director of Law, Stephen F.
                Gorczyca, Omar Siddiq and Brittany C. Barnes, Assistant City
                Prosecutors, for appellee.

                Milton A. Kramer Law Clinic and Andrew S. Pollis, for
                appellant.


ANITA LASTER MAYS, P.J.:

                  Defendant-appellant Patrick D. Beach (“Beach”) appeals his

conviction and asks this court to vacate.                Finding merit to Beach’s second

assignment of error, we vacate Beach’s conviction and sentence.
              Following a jury trial, Beach was found guilty of one count of driving

under the influence of alcohol, a first-degree misdemeanor, in violation of

R.C. 4511.19(A)(1)(a). The trial court found Beach guilty of driving in marked lanes,

a minor misdemeanor, in violation of R.C. 4511.33. The trial court sentenced Beach

to 180 days in jail with 176 days suspended. Beach was sentenced to two years of

community control supervision, ordered to complete 60 hours of community service

and attend three Mothers Against Drunk Driving sessions. Beach’s driver’s license

was suspended until March 17, 2020, and he was fined $400.

I.    Facts and Procedural History

              According to court records, Beach was arrested on March 17, 2019,

for driving under the influence of alcohol. Beach spent three days in jail and was

arraigned on March 20, 2019, where he pleaded not guilty to the offenses charged.

Beach was released on personal bond and his first pretrial was scheduled for April

11, 2019. At the first pretrial hearing, Beach requested a continuance to obtain

discovery. The trial court rescheduled the hearing for May 6, 2019. At the May

pretrial hearing, Beach requested a continuance in order to view the police body-

camera footage of his arrest. The trial court granted Beach’s request and scheduled

another hearing for June 4, 2019. On June 4, 2019, Beach requested another

continuance asking the court to give him time to decide whether he wanted to go to

trial. The trial court granted his request and scheduled another pretrial hearing for

June 12, 2019.
                  Beach and his attorney did not attend the June 12, 2019 pretrial

hearing. According to Beach, he thought the trial court scheduled the hearing for

July 12, 2019. As a result of his failure to appear, the trial court issued a warrant for

Beach’s arrest. On June 25, 2019, Beach filed a motion requesting the trial court to

recall the capias1 and reschedule another pretrial. One June 26, 2019, the trial court

granted Beach’s motion to continue and rescheduled the pretrial hearing for July 16,

2019.

                  At the July 16, 2019 pretrial hearing, Beach requested another

continuance in order to file a motion to suppress the evidence. That motion was

filed July 17, 2019, and the city filed their response on August 2, 2019. The trial

court denied Beach’s motion to suppress on August 8, 2019, and scheduled another

pretrial hearing for August 21, 2019, at Beach’s request. Again, at Beach’s request,

during the August 21, 2019 hearing, Beach requested another continuance. The trial

court scheduled Beach’s trial for October 24, 2019.

                  On October 22, 2019, the prosecutor asked the trial court for a

continuance of the trial due to the testifying officer’s unavailability as a result of a

week-long training. The trial court granted the request and scheduled the trial to

occur on November 4, 2019.              Thereafter, the trial court moved the trial to

November 14, 2019 without explanation. On November 14, 2019, the prosecutor




        1   A writ of arrest. In some U.S. jurisdictions a capias is used instead of an arrest
warrant.
was ill and requested a continuance. The trial court granted the continuance and

rescheduled the trial for December 4, 2019.

               On December 3, 2019, Beach filed a motion to dismiss the case for

violation of his speedy trial rights. Beach argued that 136 days had passed since he

was arrested, not accounting for the delays he requested. The city filed its answer to

Beach’s motion to dismiss arguing that Beach’s speedy trial days reset when the trial

court issued the capias. The trial court agreed with the city and denied Beach’s

motion. Trial was held on December 4, 2019, and Beach was found guilty of both

charges. Beach filed this appeal assigning two errors for our review:

      I.     The trial court erred if it denied Beach’s motion to recall his
             capias; and

      II.    The trial court erred when it denied Beach’s motion to dismiss
             on speedy-trial grounds.

II.   Recalling the Capias

               In Beach’s first assignment of error, he argues that the trial court

erred if it denied Beach’s motion to recall his capias. The record reflects that the

trial court issued a capias after Beach failed to appear for his June 12, 2019 pretrial

hearing. Beach thereafter filed a motion to recall the capias, and the trial court

rescheduled the pretrial hearing for July 16, 2019. The record does not reflect that

the trial court expressly recalled the capias when it rescheduled the pretrial hearing.

               However, “it is well-settled law that a motion not expressly ruled on

is deemed impliedly overruled.”           (Citations omitted.)      Montgomery v.

Montgomery, 4th Dist. Scioto Nos. 03CA2923 and 03CA2925, 2004-Ohio-6926,
¶ 18. We find that the facts surrounding the motion in Montgomery differ from

the instant case. Montgomery dealt with a single Crim.R. 29 motion and Beach

deals with a two-prong motion — motion to recall the capias and reschedule the

pretrial hearing. We determine that when the trial court rescheduled Beach’s

hearing, and did not have him arrested at the next hearing or subsequent hearings,

Beach’s capias was therefore recalled. See, e.g., Cleveland v. Evans, 8th Dist.

Cuyahoga No. 100721, 2014-Ohio-4567, ¶ 25 (the trial court recalled the capias by

rescheduling the appellant’s pretrial hearing).

                Therefore, Beach’s first assignment of error is overruled.

III.    Speedy Trial Rights

        A.    Standard of Review

                As such,

        [w]hen reviewing a speedy trial issue, the appellate court counts the
        days and determines whether the number of days not tolled exceeds
        the time limits for bringing the defendant to trial as set forth in R.C.
        2945.71. State v. Gibson, 8th Dist. Cuyahoga No. 100727, 2014-Ohio-
        3421, ¶ 15; State v. Shepherd, 8th Dist. Cuyahoga No. 97962, 2012-
        Ohio-5415, ¶ 14-16, citing State v. Barnett, 12th Dist. Fayette No.
        CA2002-06-011, 2003-Ohio-2014, ¶ 7. If the state has violated a
        defendant’s right to a speedy trial, then upon motion made at or prior
        to trial, the defendant “shall be discharged,” and further criminal
        proceedings based on the same conduct are barred. R.C. 2945.73(B);
        State v. Torres, 7th Dist. Jefferson Nos. 12 JE 30 and 12 JE 31, 2014-
        Ohio-3683, ¶ 18.

State v. Geraci, 8th Dist. Cuyahoga Nos. 101946 and 101947, 2015-Ohio-2699,

¶ 20.
       B.      Law and Analysis

                In Beach’s second assignment of error, he contends that the trial court

erred when it denied his motion to dismiss the case for a speedy trial violation

because the case was not resolved within the time prescribed by R.C. 2945.71.

       A defendant is guaranteed the constitutional right to a speedy trial
       pursuant to the Sixth and Fourteenth Amendments of the United
       States Constitution and Section 10, Article I of the Ohio Constitution.
       State v. Williams, 8th Dist. Cuyahoga No. 100898, 2014-Ohio-4475,
       ¶ 51, citing State v. Taylor, 98 Ohio St.3d 27, 2002-Ohio-7017, 781
       N.E.2d 72, ¶ 32. Pursuant to its authority to prescribe reasonable
       periods in which a trial must be held that are consistent with these
       constitutional requirements, Ohio enacted R.C. 2945.71 which sets
       forth the specific time requirements within which the state must bring
       a defendant to trial. State v. Ramey, 132 Ohio St.3d 309, 2012-Ohio-
       2904, 971 N.E.2d 937, ¶ 14.

Id. at ¶ 18.

                R.C. 2945.71 states,

       Subject to division (D) of this section, a person against whom a charge
       of misdemeanor, other than a minor misdemeanor, is pending in a
       court of record, shall be brought to trial as follows: Within ninety days
       after the person’s arrest or the service of summons, if the offense
       charged is a misdemeanor of the first or second degree, or other
       misdemeanor for which the maximum penalty is imprisonment for
       more than sixty days.

                Our review of the record reveals that Beach was arrested on March 17,

2019, and spent three days in jail before being arraigned on March 20, 2019. Beach’s

speedy trial rights calculation therefore began on March 18, 2019. “Generally, when

computing how much time has run against the state under R.C. 2945.71, we begin

with the day after the accused was arrested.” State v. Shepherd, 8th Dist. Cuyahoga

No. 97962, 2012-Ohio-5415, ¶ 17, citing State v. Broughton, 62 Ohio St.3d 253, 260,
581 N.E.2d 541 (1991). “However, pursuant to R.C. 2945.71(E), each day spent in

jail ‘on a pending charge’ acts as three days toward speedy trial time.” State v.

Gibson, 8th Dist. Cuyahoga No. 100727, 2014-Ohio-3421, ¶ 15. Beach received a

personal bond and was released on March 20, 2019, for a total of three days to be

counted as nine days toward speedy trial.

               Beach appeared with counsel and requested an initial pretrial hearing

that was scheduled for April 11, 2019. Pursuant to R.C. 2945.72(E), this continuance

extended or tolled Beach’s speedy trial time. Beach requested a continuance for

discovery, and the trial court set the date for May 6, 2019. “It is well-established that

an accused’s request for discovery is a tolling event pursuant to R.C. 2945.72(E).

State v. Brown, 98 Ohio St.3d 121, 2002-Ohio-7040, 781 N.E.2d 159, ¶ 18; State v.

Benge, 12th Dist. Butler No. CA99-05-095, 2000 Ohio App. LEXIS 1782.” State v.

Barnett, 12th Dist. Fayette No. CA2002-06-011, 2003-Ohio-2014, ¶ 11.

               On May 6, 2019, Beach requested a continuance to review police

body-camera footage with his counsel and the trial court continued the matter until

June 4, 2019.      Thus, the days tolled under Beach’s requests pursuant to

R.C. 2945.72(E). Beach failed to appear at the June 12, 2019 hearing, and the trial

court issued a capias. Pursuant to R.C. 2945.72(D), Beach’s speedy trial days

continued to toll. Beach filed a motion to recall the capias on June 25, 2019, and the

next day, the trial court rescheduled Beach’s hearing for July 16, 2019.

R.C. 2945.72(D). Beach was not arrested on the capias nor was his bail revoked. It
is this capias event that is at issue regarding whether Beach’s speedy trial time tolled

or restarted anew.

               The city argues that once a capias has been issued, the days toward

Beach’s speedy trial rights reset. See, e.g., State v. Cochern, 8th Dist. Cuyahoga

No. 104960, 2018-Ohio-265, ¶ 50 (statutory speedy trial clock begins anew upon

issuance of a capias). We find that the city’s reliance on Cochern is incorrect. In

Cochern, the trial court issued several capias because the defendant failed to appear

for several scheduled trial dates and not solely pretrial hearings. Additionally, this

court reviewed Cochern under a constitutional speedy trial analysis, which it found

was “less formulaic” then Ohio’s statutory speedy trial protections, stating that there

was no “clock” to restart. Id. at ¶ 50.

               Likewise, the city’s reliance on State v. Hogan, 8th Dist. Cuyahoga

No. 71337, 1997 Ohio App. LEXIS 4548 (Oct. 9, 1997), is incorrect. In Hogan, the

defendant was arrested for a theft offense after indictment on February 21, 1996.

Hogan was released on bail five days later but failed to appear at a subsequent

pretrial hearing. A warrant was issued for Hogan’s arrest. Hogan was rearrested on

the outstanding warrant on April 6, 1996. The city relies on the court’s finding that

“[t]he issuance of a capias does more than toll the speedy trial time, it starts the time

period anew.”     Id. at ¶ 5.   However, the city stops premature of the court’s

determination. The court continued by stating “[t]he time is recalculated from the

time of the rearrest.” State v. Bauer, 61 Ohio St.2d 83, 399 N.E.2d 555 (1980).
Hogan at ¶ 5. In the instant case, Beach was not rearrested. Beach’s counsel filed a

motion to recall his capias and a new pretrial was rescheduled.

               In response to the city’s assertion, Beach cites State v. Jenkins, 8th

Dist. Cuyahoga No. 95006, 2011-Ohio-837, ¶ 16, where this court stated, “[i]f a

capias must be issued for the accused, speedy trial time is tolled for this time period.”

Id., citing State v. Ennist, 8th Dist. Cuyahoga No. 90076, 2008-Ohio-5100.

               Beach also cites State v. Shabazz, 8th Dist. Cuyahoga No. 95021,

2011-Ohio-2260, where the court states,

       If the defendant is not arrested for the offense, speedy trial time
       begins on the day he is served with the indictment. State v. Pirkel,
       [8th Dist.] Cuyahoga No. 93305, 2010-Ohio-1858. If a capias must be
       issued for the accused, speedy trial time is tolled for this time period.
       State v. Ennist, [8th Dist.] Cuyahoga No. 90076, 2008-Ohio-5100.

Id. at ¶ 25.

               We find that Beach did not delay a trial and was not rearrested

triggering a restart of his speedy trial time. Therefore, we further find that the

issuing of the capias does not reset the days counted toward Beach’s speedy trial

rights but tolled his time.

               In light of this decision, we have provided a chart to determine the

number of days concerning Beach’s speedy trial clock.

    Date                    Event                Statute/Case             Total Days
 3/17/19       Beach arrested.
 3/20/19       Beach arraigned and released R.C. 2945.71(E)                      9
               from jail.
 4/11/19       Pretrial hearing; Beach requests R.C. 2945.72(E)                 31
               continuance for discovery.
    Date                      Event                 Statute/Case       Total Days
 5/6/19       Pretrial hearing; Beach requests     R.C. 2945.72(E)          31
              continuance to view evidence.
 6/4/19       Pretrial hearing; Beach requests     R.C. 2945.72(E)           31
              a continuance to decide whether
              to go to trial.
 6/12/19      Beach failed to appear to            R.C. 2945.72(D)           31
              hearing. Capias issued.
 6/25/19      Beach filed a motion to recall the   R.C. 2945.72(D)           31
              capias.
 6/26/19      Trial court recalled capias and      R.C. 2945.72(E)           31
              rescheduled hearing at Beach’s
              request.
 7/16/19      Beach requests continuance.          R.C. 2945.72(E)           31
 8/7/19       Motion to suppress hearing and       R.C. 2945.72(H)           31
              case continued at Beach’s
              request.
 8/21/19      Beach requests jury trial.           R.C. 2945.72(E)           31
 10/24/19     City requests continuance due to     R.C. 2945.72(H)           95
              officer    unavailability;  Trial
              scheduled for 11/4/19.
 11/4/19      Trial court continued case                                    105
              without explanation.
 11/14/19     City requests continuance due to     State v. Watson,         105
              illness.                             10th Dist.
                                                   Franklin No.
                                                   13AP-148, 2013-
                                                   Ohio-5603,
                                                   ¶ 20.
 12/4/19      Trial Date.                                                   105

              We determine from the record that the total days from the time Beach

was arrested until trial on December 4, 2019, is 105 days. By statute, Beach was

required to be brought to trial within 90 days of his arrest. R.C. 2945.71(D).

              Therefore, Beach’s second assignment of error is sustained.

              Defendant’s conviction and sentence is vacated.

      It is ordered that appellant recover from appellee his costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
LISA B. FORBES, J., CONCUR